Citation Nr: 0502381	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for osteoporosis secondary 
to Predisone Therapy for iridocyclitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
October 1963 and from January 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran testified before the undersigned 
Judge at a videoconference hearing in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for osteoporosis 
secondary to Predisone Therapy for iridocyclitis.  The 
veteran stated that there are VA medical records from 
Wadsworth Medical Center that shows his continual use of 
Predisone and other medications for the treatment of his 
iridocyclitis from 1976 through 1983.  The veteran stated 
that the records he submitted from Wadsworth Medical Center 
included in the claims file are incomplete.  No additional 
records from Wadsworth Medical Center appear to be included 
in the record, nor has an additional attempt been made to 
obtain these records.  In order to fulfill its duty to 
assist, the Board must ensure that all pertinent VA records 
have been associated with the claims file.

In addition, the record shows that a VA examination was 
provided to the veteran in April 2003.  Based upon a review 
of the record and examination of the veteran, the examiner 
determined that "intermittent" use of systemic steroids or 
steroid eyedrops has not caused the osteoporosis for the 
veteran.  

The examiner appeared to base his opinion in part on 
statements from the veteran concerning prior steroid 
treatment for his eye condition, which the examiner wrote in 
the report.  In particular, the examiner wrote that the 
veteran stated that he was seen at Wadsworth VA in Sepulveda 
for the past 15 years and that it is two to three times a 
year that he required steroid treatment.  However, the 
veteran testified before the undersigned Judge that between 
1976 and 1983, he required treatment for his eye condition 
approximately every three months or four times a year.  The 
treatment would last between four to five weeks per episode.  
Since the veteran asserted that his prior steroid treatment 
was more frequent than was written in the VA examination 
report, the VA medical opinion is of questionable value.  
Furthermore, the examiner did not have the additional VA 
medical records from Wadsworth Medical Center as provided by 
the veteran in November 2003.  Based upon the above, the 
Board believes a new examination is required.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  The notice must inform the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the appellant is 
expected to provide and (4) request that 
the appellant provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Following the procedures of 38 C.F.R. 
§ 3.159, the VBA AMC should obtain copies 
of all related medical records from VA 
Wadsworth medical facility, which are not 
already on file.  If such records are 
unavailable, the VBA AMC should note this 
in the record.  

3.  After completion of the above, the 
veteran should be scheduled for a VA 
medical examination to ascertain the 
nature, extent, and etiology of his 
osteoporosis.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner is 
asked to determine whether the veteran's 
osteoporosis is at least as likely as not 
related to treatment for his 
iridocyclitis.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	NANCY RIPPEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




